   4:20-cr-03123-JMG-CRZ Doc # 33 Filed: 01/22/21 Page 1 of 2 - Page ID # 58




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               4:20CR3123

      vs.
                                                                ORDER
MALIK AKEEM JONES,

                     Defendant.


           Defendant has moved for a review of the detention order and requests a
  hearing. (Filing No. 21). Under 18 U.S.C. § 3142(f) the magistrate judge may
  review detention only if “information exists that was not known to the movant at the
  time of the hearing and that has a material bearing” on the amelioration of the
  risks of nonappearance and safety. Motions for review of detention must specify
  the factual basis for the motion, the materiality of the facts to the issues, and that
  the information was not known previously.



           Here, Defendant offers evidence in support of his claim that he is not a gang
  member; that he was a member of a music group, not a gang. (Filing No. 32). All
  such evidence existed and could have been presented at his prior detention hearing,
  which was held 3 days following his initial appearance. Moreover, Defendant
  requests release to live with his mother—an option that was presented and
  considered by the court at the detention hearing. See (Filing No. 6. at CM/ECF p. 7).
  Defendant has therefore not made a threshold showing that evidence “not known to
  the movant at the time of the [detention] hearing” supports reconsideration of my
  prior order of detention in favor of release.

           Accordingly,

           IT IS ORDERED:

      1)       Defendant’s motion to file under restricted status, (Filing No. 30), is
4:20-cr-03123-JMG-CRZ Doc # 33 Filed: 01/22/21 Page 2 of 2 - Page ID # 59




         granted.

   2)    Defendant’s motion to review detention, (Filing No. 31), is denied
         without a hearing.


   Dated this 22nd day of January, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
